UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7118 Nuveen New Jersey Premium Income Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:4/30 Date of reporting period:1/31/14 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen New Jersey Premium Income Municipal Fund, Inc. (NNJ) January 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS 143.9% (100.0% of Total Investments) MUNICIPAL BONDS – 143.9% (100.0% of Total Investments) Consumer Discretionary – 0.3% (0.2% of Total Investments) Middlesex County Improvement Authority, New Jersey, Senior Revenue Bonds, Heldrich Center Hotel/Conference Center Project, Series 2005A: $ 480 5.000%, 1/01/32 1/15 at 100.00 Caa1 $ 323,880 5.125%, 1/01/37 1/15 at 100.00 Caa1 Total Consumer Discretionary Consumer Staples – 4.4% (3.0% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.500%, 6/01/23 6/17 at 100.00 B1 4.750%, 6/01/34 6/17 at 100.00 B2 5.000%, 6/01/41 6/17 at 100.00 B2 Total Consumer Staples Education and Civic Organizations – 15.3% (10.6% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, The Seeing Eye Inc., Series 2005, 6/15 at 100.00 N/R 5.000%, 12/01/24 – AMBAC Insured New Jersey Economic Development Authority, Rutgers University General Obligation Lease Revenue 6/23 at 100.00 AA– Bonds, Tender Option Bond Trust 3359, 18.293%, 12/15/36 (IF) (4) New Jersey Education Facilities Authority Revenue Bonds, The College of New Jersey Issue, Series 2013A: 5.000%, 7/01/38 7/23 at 100.00 AA 5.000%, 7/01/43 7/23 at 100.00 AA New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, 7/14 at 100.00 BBB Series 2004C, 5.500%, 7/01/23 New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2007D: 5.000%, 7/01/32 – FGIC Insured 7/17 at 100.00 A 5.000%, 7/01/39 – FGIC Insured 7/17 at 100.00 A New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 7/14 at 100.00 AA– 2004L, 5.125%, 7/01/19 – NPFG Insured New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 7/16 at 100.00 AA– 2006A, 5.000%, 7/01/36 – AMBAC Insured New Jersey Educational Facilities Authority, Revenue Bonds, Passaic County Community College, 7/20 at 100.00 A2 Series 2010C, 5.375%, 7/01/41 New Jersey Educational Facilities Authority, Revenue Bonds, Princeton University, Tender No Opt. Call AAA Option Bond Trust 3922, 13.950%, 7/01/19 (IF) New Jersey Educational Facilities Authority, Revenue Bonds, Princeton University, Tender 7/24 at 100.00 AAA Option Bond Trust 4741, 13.976%, 7/01/44 (IF) (4) New Jersey Educational Facilities Authority, Revenue Bonds, Ramapo College, Series 2004H: 5.000%, 7/01/18 – FGIC Insured 7/14 at 100.00 A 5.000%, 7/01/23 – FGIC Insured 7/14 at 100.00 A New Jersey Educational Facilities Authority, Revenue Bonds, Ramapo College, Series 2012B, 7/22 at 100.00 A 5.000%, 7/01/37 New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2012A: 5.000%, 7/01/32 7/21 at 100.00 BBB+ 5.000%, 7/01/37 7/21 at 100.00 BBB+ New Jersey Educational Facilities Authority, Revenue Bonds, Seton Hall University, Series 7/23 at 100.00 A 2013D, 5.000%, 7/01/43 New Jersey Educational Facilities Authority, Revenue Refunding Bonds, College of New Jersey, No Opt. Call AA Series 2012A, 5.000%, 7/01/19 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2008A, 6/18 at 100.00 AA– 6.125%, 6/01/30 – AGC Insured (Alternative Minimum Tax) New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-1A, 12/19 at 100.00 AA 5.000%, 12/01/25 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-2, 12/20 at 100.00 Aa3 5.000%, 12/01/30 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2011-1, 12/21 at 100.00 Aa3 5.750%, 12/01/27 (Alternative Minimum Tax) New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2012-1A, 12/22 at 100.00 AA 4.375%, 12/01/26 (Alternative Minimum Tax) New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2012-1B, 12/22 at 100.00 A 5.750%, 12/01/39 (Alternative Minimum Tax) New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option Bond Trust 4736: 11.851%, 12/01/24 (Alternative Minimum Tax) (IF) (4) 12/22 at 100.00 AA 12.487%, 12/01/25 (Alternative Minimum Tax) (IF) (4) 12/22 at 100.00 AA 13.062%, 12/01/26 (Alternative Minimum Tax) (IF) (4) 12/22 at 100.00 AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option 6/19 at 100.00 AA Bond Trust PA-4643, 20.060%, 6/01/30 (IF) (4) Rutgers State University, New Jersey, Revenue Bonds, Tender Option Bond Trust 3339, 18.415%, No Opt. Call AA– 5/01/21 (IF) (4) Total Education and Civic Organizations Financials – 1.4% (1.0% of Total Investments) New Jersey Economic Development Authority, Revenue Refunding Bonds, Kapkowski Road Landfill Project, Series 2002: 5.750%, 10/01/21 No Opt. Call Ba2 6.500%, 4/01/28 No Opt. Call Ba2 Total Financials Health Care – 19.0% (13.2% of Total Investments) Camden County Improvement Authority, New Jersey, Health Care Redevelopment Revenue Bonds, 2/23 at 100.00 BBB Cooper Health System Obligated Group Issue, Series 2013A, 5.750%, 2/15/42 25 Camden County Improvement Authority, New Jersey, Healthcare Revenue Bonds, Cooper Health 2/15 at 100.00 BBB System, Series 2005B, 5.250%, 2/15/27 Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 8/14 at 100.00 BBB 2004A, 5.750%, 2/15/34 Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2/15 at 100.00 BBB 2005A, 5.000%, 2/15/25 New Jersey Health Care Facilities Finance Authority, Revenue Bonds, AHS Hospital Corporation, 7/18 at 100.00 A+ Series 2008A, 5.000%, 7/01/27 New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, 7/19 at 100.00 AA Tender Option Bond Trust 3018, 18.832%, 7/01/38 – AGC Insured (IF) (4) New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Refunding Series 2011: 6.000%, 7/01/26 7/21 at 100.00 BB+ 6.250%, 7/01/35 7/21 at 100.00 BB+ New Jersey Health Care Facilities Financing Authority, Revenue and Refunding Bonds, Barnabas No Opt. Call BBB+ Health, Series 2012A, 5.000%, 7/01/24 New Jersey Health Care Facilities Financing Authority, Revenue and Refunding Bonds, Palisades Medical Center Obligated Group Issue, Series 2013: 5.250%, 7/01/31 7/23 at 100.00 BBB 5.500%, 7/01/43 7/23 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Atlanticare Regional 7/17 at 100.00 A+ Medical Center, Series 2007, 5.000%, 7/01/37 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Children’s Specialized 7/15 at 100.00 BBB Hospital, Series 2005A, 5.500%, 7/01/36 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical 7/16 at 100.00 A Center, Series 2006B, 5.000%, 7/01/36 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical 7/16 at 100.00 A Center, Series 2006, 5.125%, 7/01/35 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Kennedy Health System Obligated Group Issue, Refunding Series 2012: 3.750%, 7/01/27 No Opt. Call A3 5.000%, 7/01/31 7/22 at 100.00 A3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health System Obligated Group, Refunding Series 2011: 5.000%, 7/01/26 7/22 at 100.00 A 5.000%, 7/01/27 7/22 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health System 7/23 at 100.00 A Obligated Group, Refunding Series 2013A, 5.000%, 7/01/32 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health, Series 7/18 at 100.00 AA– 2007, 5.000%, 7/01/38 – AGC Insured New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Robert Wood Johnson 7/23 at 100.00 A University Hospital, Series 2013A, 5.500%, 7/01/43 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, RWJ Health Care 7/15 at 100.00 N/R Corporation, Series 2005B, 5.000%, 7/01/35 – RAAI Insured New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health 7/21 at 100.00 BBB+ Care System, Refunding Series 2011A, 5.625%, 7/01/37 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health 1/17 at 100.00 BBB+ Care System, Series 2006A, 5.000%, 7/01/29 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s 7/18 at 100.00 BBB– Healthcare System Obligated Group Issue, Series 2008, 6.625%, 7/01/38 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Luke’s Warren 8/23 at 100.00 A3 Hospital Obligated Group, Series 2013, 4.000%, 8/15/37 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, 7/14 at 100.00 Ba2 Series 2003, 5.500%, 7/01/33 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Refunding Series 2006: 5.000%, 7/01/36 7/16 at 100.00 A2 5.000%, 7/01/46 7/16 at 100.00 A2 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities 6/14 at 100.00 A1 Financing Authority, Adjustable Rate Industrial Revenue Bonds, American Home Products Corporation, Series 1983A, 5.100%, 12/01/18 Total Health Care Housing/Multifamily – 3.4% (2.3% of Total Investments) Essex County Improvement Authority, New Jersey, FNMA Enhanced Multifamily Revenue Bonds, 5/14 at 100.00 Aa1 Mount Carmel Towers, Series 2002, 4.750%, 11/01/22 (Alternative Minimum Tax) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 5.875%, 6/01/42 6/20 at 100.00 Baa3 New Jersey Housing and Mortgage Finance Agency, Multifamily Housing Revenue Bonds, Series 2013-2: 4.350%, 11/01/33 (Alternative Minimum Tax) 11/22 at 100.00 AA– 4.600%, 11/01/38 (Alternative Minimum Tax) 11/22 at 100.00 AA– 4.750%, 11/01/46 (Alternative Minimum Tax) 11/22 at 100.00 AA– Total Housing/Multifamily Housing/Single Family – 2.6% (1.8% of Total Investments) New Jersey Housing & Mortgage Finance Agency, Single Family Home Mortgage Revenue Bonds, 4/21 at 100.00 Aa1 Series 2011A, 4.650%, 10/01/29 New Jersey Housing and Mortgage Finance Agency, Single Family Housing Revenue Bonds, Series 4/17 at 100.00 AA 2007T, 4.700%, 10/01/37 (Alternative Minimum Tax) Total Housing/Single Family Long-Term Care – 2.5% (1.8% of Total Investments) Burlington County Bridge Commission, New Jersey, Economic Development Revenue Bonds, The 1/18 at 100.00 N/R Evergreens Project, Series 2007, 5.625%, 1/01/38 New Jersey Economic Development Authority, First Mortgage Revenue Bonds, Winchester Gardens 11/14 at 100.00 BBB– at Wards Homestead, Series 2004A, 5.800%, 11/01/31 New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New 6/14 at 100.00 A– Jersey, Series 2001, 5.500%, 6/01/21 New Jersey Economic Development Authority, Revenue Bonds, United Methodist Homes of New 7/23 at 100.00 BBB– Jersey Obligated Group Issue, Refunding Series 2013, 5.000%, 7/01/34 Total Long-Term Care Tax Obligation/General – 6.1% (4.3% of Total Investments) Freehold Regional High School District, Monmouth County, New Jersey, General Obligation Bonds, No Opt. Call AA Refunding Series 2001, 5.000%, 3/01/17 – FGIC Insured Jersey City, New Jersey, General Obligation Bonds, Series 2006A, 5.000%, 9/01/22 – 9/16 at 100.00 A2 AMBAC Insured Middletown Township Board of Education, Monmouth County, New Jersey, Refunding Series 2010, 8/20 at 100.00 AA 5.000%, 8/01/27 Union County Utilities Authority, New Jersey, Resource Recovery Facility Lease Revenue 12/21 at 100.00 AA+ Refunding Bonds, Covanta Union Inc. Lessee, Series 2011B, 5.250%, 12/01/31 (Alternative Minimum Tax) Washington Township Board of Education, Mercer County, New Jersey, General Obligation Bonds, No Opt. Call Aa3 Series 2005, 5.250%, 1/01/27 – AGM Insured West Deptford Township, New Jersey, General Obligation Bonds, Series 2004, 4.750%, 9/01/17 – 9/14 at 100.00 A– AMBAC Insured Total Tax Obligation/General Tax Obligation/Limited – 35.7% (24.8% of Total Investments) Bergen County Improvement Authority, New Jersey, Guaranteed Lease Revenue Bonds, County No Opt. Call Aaa Administration Complex Project, Series 2005, 5.000%, 11/15/26 Essex County Improvement Authority, New Jersey, Project Consolidation Revenue Bonds, Series No Opt. Call Aa2 2007, 5.250%, 12/15/22 – AMBAC Insured Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, No Opt. Call AAA Series 2003B, 0.000%, 11/01/25 – AGM Insured Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, No Opt. Call AAA Series 2005A, 5.750%, 11/01/28 – AGM Insured Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, No Opt. Call AAA Series 2005C, 5.125%, 11/01/18 – AGM Insured Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.250%, 1/01/36 1/22 at 100.00 A 5.125%, 1/01/42 1/22 at 100.00 A Hudson County Improvement Authority, New Jersey, County Secured Lease Revenue Bonds, Hudson 4/22 at 100.00 Aa3 County Plaza Refunding Project, Series 2013, 3.250%, 4/01/35 New Jersey Building Authority, State Building Revenue Bonds, Series 2007A, 5.000%, 6/15/25 6/16 at 100.00 A+ New Jersey Economic Development Authority, Cigarette Tax Revenue Refunding Bonds, Series 2012: 5.000%, 6/15/19 No Opt. Call BBB+ 5.000%, 6/15/25 6/22 at 100.00 BBB+ 5.000%, 6/15/26 6/22 at 100.00 BBB+ 5.000%, 6/15/28 No Opt. Call BBB+ New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 7/14 at 100.00 A 2004A, 5.250%, 7/01/15 – NPFG Insured New Jersey Economic Development Authority, Revenue Bonds, Newark Downtown District Management Corporation Project, Series 2007: 5.125%, 6/15/27 6/17 at 100.00 Baa3 5.125%, 6/15/37 6/17 at 100.00 Baa3 New Jersey Economic Development Authority, School Facilities Construction Financing Program No Opt. Call A+ Bonds, Refunding Series 2013NN, 5.000%, 3/01/22 New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Series 2007U: 5.000%, 9/01/37 – AMBAC Insured 9/17 at 100.00 A+ 5.000%, 9/01/37 9/17 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset 10/18 at 100.00 A+ Transformation Program, Series 2008A, 5.250%, 10/01/38 New Jersey Sports and Exposition Authority, Convention Center Luxury Tax Bonds, Series 2004, No Opt. Call A 5.500%, 3/01/22 – NPFG Insured New Jersey Transportation Trust Fund Authority, Federal Highway Aid Grant Anticipation Bonds, Series 2006: 5.000%, 6/15/17 – FGIC Insured 6/16 at 100.00 A1 5.000%, 6/15/18 – FGIC Insured 6/16 at 100.00 A1 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital No Opt. Call A+ Appreciation Series 2010A, 0.000%, 12/15/30 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series No Opt. Call A+ 2006A, 5.500%, 12/15/22 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2004B, No Opt. Call A+ 5.500%, 12/15/16 – NPFG Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/32 – AGM Insured No Opt. Call AA– 0.000%, 12/15/33 – AGM Insured No Opt. Call AA– 0.000%, 12/15/34 – AGM Insured No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2007A, 12/17 at 100.00 A+ 5.000%, 12/15/26 – AMBAC Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, No Opt. Call A+ 5.000%, 12/15/24 Passaic County Improvement Authority, New Jersey, Lease Revenue Bonds, Preakness Healthcare 5/22 at 100.00 Aa3 Center Expansion Project, Series 2012, 3.500%, 5/01/35 Puerto Rico Convention Center District Authority, Hotel Occupancy Tax Revenue Bonds, Series 7/16 at 100.00 BBB+ 2006A, 4.500%, 7/01/36 – CIFG Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/21 at 100.00 A+ 2011A-1, 5.000%, 8/01/43 Union County Improvement Authority, New Jersey, Lease Revenue Refunding Bonds, City of No Opt. Call AA+ Plainfield – Park Madison Redevelopment Project, Tender Option Trust 1145, 18.358%, 3/01/34 (IF) (4) Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate 10/20 at 100.00 Baa2 Lien Series 2010B, 5.250%, 10/01/29 Total Tax Obligation/Limited Transportation – 27.9% (19.4% of Total Investments) Casino Reinvestment Development Authority, New Jersey, Parking Revenue Bonds, Series 2005A, 6/15 at 100.00 A 5.250%, 6/01/20 – NPFG Insured Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2005, 5.000%, 1/15 at 100.00 A1 1/01/27 – NPFG Insured Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2012A, 1/23 at 100.00 A1 5.000%, 1/01/42 Delaware River Joint Toll Bridge Commission, Pennsylvania, Revenue Bonds, Refunding Series 7/22 at 100.00 A2 2012A, 5.000%, 7/01/25 Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 A 5.000%, 1/01/40 Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2013, 1/24 at 100.00 A 5.000%, 1/01/40 Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Refunding Bonds, Port No Opt. Call BBB District Project, Series 2012, 5.000%, 1/01/25 New Jersey Economic Development Authority, Private Activity Bonds, The Goethals Bridge 1/24 at 100.00 BBB– Replacement Project, Series 2013, 5.625%, 1/01/52 (Alternative Minimum Tax) New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental Airlines Inc., Series 1999: 5.125%, 9/15/23 (Alternative Minimum Tax) 3/14 at 100.00 B 5.250%, 9/15/29 (Alternative Minimum Tax) 9/22 at 101.00 B New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration No Opt. Call A1 Grants, Series 2002A, 5.500%, 9/15/14 – AMBAC Insured New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration 9/15 at 100.00 A Grants, Series 2005A, 5.000%, 9/15/18 – FGIC Insured New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 – AMBAC Insured No Opt. Call A3 6.500%, 1/01/16 – NPFG Insured No Opt. Call A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2009I, 5.000%, 1/01/35 1/20 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2012B, 5.000%, 1/01/28 1/23 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Tender Option Bond Trust 1154, 17.579%, 7/22 at 100.00 A+ 1/01/43 (IF) (4) Passaic County Improvement Authority, New Jersey, County Guaranteed Parking Revenue Bonds, 5/20 at 100.00 Aa3 200 Hospital Plaza Project, Series 2010, 5.000%, 5/01/42 Passaic County Improvement Authority, New Jersey, Revenue Bonds, Paterson Parking Deck 4/15 at 100.00 A2 Facility, Series 2005, 5.000%, 4/15/35 – AGM Insured Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 AA– 5.000%, 12/01/34 6/15 at 101.00 AA– Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 AA Eighth Series 2008, Trust 2920, 17.784%, 8/15/32 – AGM Insured (IF) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Seventy 12/23 at 100.00 AA– Ninth Series 2013, 5.000%, 12/01/43 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 6/14 at 100.00 A Terminal LLC, Sixth Series 1997, 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) South Jersey Transportation Authority, New Jersey, Transportation System Revenue Bonds, No Opt. Call A– Refunding Series 2012, 5.000%, 11/01/22 Total Transportation U.S. Guaranteed – 18.1% (12.6% of Total Investments) (5) Egg Harbor Township School District, Atlantic County, New Jersey, General Obligation Bonds, 4/15 at 100.00 N/R (5) Series 2005, 5.000%, 4/01/27 (Pre-refunded 4/01/15) – NPFG Insured Hudson County Improvement Authority, New Jersey, County Secured Lease Revenue Bonds, County Services Building Project, Series 2005: 5.000%, 4/01/25 (Pre-refunded 4/01/15) – AMBAC Insured 4/15 at 100.00 AA– (5) 5.000%, 4/01/35 (Pre-refunded 4/01/15) – AMBAC Insured 4/15 at 100.00 AA– (5) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 5.750%, 6/15/29 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa 5.500%, 6/15/31 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa 5.750%, 6/15/34 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa New Jersey Economic Development Authority, Revenue Bonds, Yeshiva Ktana of Passaic, Series No Opt. Call N/R (5) 1993, 8.000%, 9/15/18 (ETM) New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2005B, 7/16 at 100.00 A (5) 5.000%, 7/01/30 (Pre-refunded 7/01/16) – NPFG Insured New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2004A, 7/14 at 100.00 BBB+ (5) 5.500%, 7/01/23 (Pre-refunded 7/01/14) – RAAI Insured New Jersey Educational Facilities Authority, Revenue Bonds, Rowan University, Series 2004C, 7/14 at 100.00 A+ (5) 5.000%, 7/01/20 (Pre-refunded 7/01/14) – NPFG Insured New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services – Greystone Park Psychiatric Hospital, Series 2005: 5.000%, 9/15/24 (Pre-refunded 9/15/15) – AMBAC Insured 9/15 at 100.00 A+ (5) 5.000%, 9/15/28 (Pre-refunded 9/15/15) – AMBAC Insured 9/15 at 100.00 A+ (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Clare’s Hospital, No Opt. Call N/R (5) Series 2004A, 5.250%, 7/01/20 – RAAI Insured (ETM) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005B, 12/15 at 100.00 AA+ (5) 5.250%, 12/15/18 (Pre-refunded 12/15/15) – FGIC Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005D, 6/15 at 100.00 AA+ (5) 5.000%, 6/15/19 (Pre-refunded 6/15/15) – AGM Insured New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 – AMBAC Insured (ETM) No Opt. Call AA– (5) 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A (5) 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (5) 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call AA– (5) 6.500%, 1/01/16 – AMBAC Insured (ETM) No Opt. Call A3 (5) 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (5) 6.500%, 1/01/16 – AMBAC Insured (ETM) No Opt. Call A3 (5) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005RR, 5.000%, 7/01/35 7/15 at 100.00 AA+ (5) (Pre-refunded 7/01/15) – FGIC Insured University of Medicine and Dentistry of New Jersey, Certificates of Participation, University 6/14 at 100.00 N/R (5) Housing Associates, LLC, Series 2004, 5.000%, 6/15/29 (Pre-refunded 6/15/14) – NPFG Insured Total U.S. Guaranteed Utilities – 0.1% (0.1% of Total Investments) Guam Power Authority, Revenue Bonds, Series 2012A, 5.000%, 10/01/34 10/22 at 100.00 BBB Water and Sewer – 7.1% (4.9% of Total Investments) New Jersey Economic Development Authority, Water Facilities Revenue Bonds, Middlesex Water 10/22 at 100.00 A Company, Series 2012C, 4.250%, 10/01/47 (Alternative Minimum Tax) New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American 5/20 at 100.00 A1 Water Company Inc. Project, Refunding Series 2010B, 5.600%, 11/01/34 (Alternative Minimum Tax) New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American 11/20 at 100.00 A1 Water Company Inc. Project, Refunding Series 2010D, 4.875%, 11/01/29 (Alternative Minimum Tax) New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds, Tender No Opt. Call AAA Option Bond Trust 4729, 7.488%, 9/01/21 (IF) (4) New Jersey Water Supply Authority, Water Supply Authority Bonds, Manasquan Reservoir, Series 8/15 at 100.00 AA 2005, 5.000%, 8/01/31 – NPFG Insured North Hudson Sewerage Authority, New Jersey, Gross Revenue Senior Lien Lease Certificates, Series 2012A: 5.000%, 6/01/27 – NPFG Insured 6/22 at 100.00 A 5.000%, 6/01/42 – NPFG Insured 6/22 at 100.00 A Wanaque Valley Regional Sewer Authority, Passaic County, New Jersey, Sewer Revenue Refunding No Opt. Call A1 Bonds, Series 1993B, 5.750%, 9/01/18 – AMBAC Insured Total Water and Sewer $ 272,915 Total Long-Term Investments (cost $253,015,042) Variable Rate Demand Preferred Shares, at Liquidation Value – (49.1)% (6) Other Assets Less Liabilities – 5.2% Net Assets Applicable to Common Shares – 100% $ 180,616,474 Fair Value Measurements Fair value is defined as the price that the Funds would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2014, the cost of investments was $252,492,686. Gross unrealized appreciation and gross unrealized depreciation of investments as of January 31, 2014, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments $ 7,348,196 All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 34.1%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen New Jersey Premium Income Municipal Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 1, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 1, 2014 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 1, 2014
